Citation Nr: 0632437	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-12 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on October 8, 
2002, December 12, 2002, January 9, 2003, January 26, 2003 
and March 31, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2003, March 2003, April 2003 and May 
2003 determinations by Department of Veterans Affairs (VA) 
Medical Center (MC) in Tomah, Wisconsin.  The veteran had a 
video hearing before the Board in July 2006 at the Regional 
Office (RO) in Milwaukee, Wisconsin and the transcript is of 
record.


FINDINGS OF FACT

1.  The veteran is 100 percent service-connected for 
neurosis, dysthmic disorder.

2. The veteran was treated at Riverview Hospital on October 
8, 2002, January 9, 2003, January 26, 2003, and March 31, 
2003 for non-service connected symptomatology, but later 
associated with the veteran's service-connected psychiatric 
disability. 

3. The veteran was also treated at St. Joseph's Hospital on 
December 12, 2002 for non-service connected symptomatology, 
but later associated with the veteran's service-connected 
psychiatric disability. 

4. None of the five private treatments were rendered in a 
"medical emergency" of such nature that delay would have 
been hazardous to life or health. 





CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at non-
VA facilities on October 8, 2002, December 12, 2002, January 
9, 2003, January 26, 2003 and March 31, 2003, have not been 
met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is 100 percent service connected for neurosis, 
dysthymic disorder and 0 percent service connected for a 
spontaneous collapsed lung. The private emergency room 
treatments in this case are all associated with similar 
symptoms of upper and lower extremity numbness, weakness and 
pain. Some of the ER visits also were accompanied with 
complaints of heart palpitations, chest pain and severe 
headaches. In all cases, as will be explained more thoroughly 
below, no measurable abnormality was found and the veteran 
was sent home the same day in stable condition. 

The veteran, at the time of these hospital visits, was 
regularly being treated at nearby VA medical facilities for 
his psychiatric condition as well as atrial flutter and 
symptoms of extremity peripheral neuropathy. The veteran's 
reported symptoms were consistently labeled as "chronic" 
and associated with the veteran's psychiatric condition. 

Initially, the Board notes that the veteran alleges that all 
ER visits were "authorized" by the VA and therefore should 
be reimbursed. The Board disagrees. VA outpatient reports 
verify phone calls received from the veteran on October 2002 
and March 2003 whereas he was instructed to go to the nearest 
emergency room. The veteran alleges that these phone calls 
gave him prior authorization to seek private treatment. It is 
VA hospital protocol, where a veteran calls a VA hospital and 
says he is having symptoms that he considers emergent, for 
the person answering the phone to tell the veteran to go to 
the nearest ER. This protocol, however, is not considered 
"authorization" as defined under 38 C.F.R. § 17.54. 

In Smith v. Derwinski, 2 Vet. App. 378 (1992), a veteran had 
called a VA clinic and spoke to one of his treating 
physicians regarding his heart condition, namely congestive 
heart failure. The VA physician told the veteran that he 
could not see him and recommended he go to a private 
facility, which he named. The Court found that the advice of 
a doctor was not "the specific type of authorization 
contemplated by the regulation." Id. at 379. 

Similarly, here, the VAMC operator merely advised the veteran 
to go to the nearest emergency room if the veteran felt his 
symptoms were a true emergency. This advice was not the 
specific type of authorization required by 38 C.F.R. § 17.54. 
Cf. Smith, 2 Vet. App. at 379.

In the absence of prior authorization, which is the case 
here, the veteran may still be reimbursed if eligibility is 
established. Generally, to establish eligibility for payment 
or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

        (a) The care and services rendered were either:

        (1) for an adjudicated service-connected 
disability, or
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility. Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 
1725. 

In this case, § 1728 is applicable in light of the fact that 
the veteran is 100 percent service-connected for a 
psychiatric disability, permanent in nature. See 38 U.S.C.A. 
§ 1728(a). 

The VAMC in Tomah, applying § 1728, denied the veteran's 
request for reimbursement for the various private treatments 
on the ground that the veteran's complaints were non-emergent 
and therefore could have been handled by a VA facility. The 
medical records indicate that at the time of the various 
hospital visits, the veteran was seeking regular care at 
various VA medical facilities, including at Tomah. The 
veteran had consistent complaints of extremity weakness, pain 
and numbness as well as intermittent complaints of shortness 
of breath and racing pulse. Extensive work-up had been 
conducted on these various complaints, but with no found 
source or measurable abnormality. Rather, the symptoms were 
associated with the veteran's neurosis and overall 
psychiatric condition.  

In denying the veteran's claims, the VAMC specifically 
concluded that his "chronic" complaints are a by-product of 
his psychiatric condition and non- emergent. The symptoms, 
moreover, "could be managed in clinic on appointment 
basis." In short, the VAMC found no emergency room visit 
necessary for any of the veteran's complaints.

The veteran, during his hearing and in written statement, 
argues that in all instances he reacted to his symptoms by 
first and foremost calling the VA urgent care center. He 
testified that the urgent care center specifically told him 
to dial 911 and proceed to the nearest hospital. He also 
reports that the VA outpatient clinic recently diagnosed him 
with "atrial flutter" thus making him concerned with any 
abnormal heart rate. Finally, in response to the VAMC's 
denial, the veteran states that he attempted to first seek 
treatment at a VA facility and his complaints were largely 
ignored. 

The Board notes that the veteran changed addresses, within 
close proximity, in between the various private treatments on 
appeal. In general, however, the veteran's home was within 7-
8 miles of Riverview Hospital and 30 miles of St. Joseph's 
Hospital where he received treatment on various occasions. 
The nearest VA medical center, on the other hand, was about 
45 miles away from his home. In a true emergency, a VA 
medical center would not be a feasible option. 

The pertinent inquiry, then, is whether the veteran's various 
emergency room treatments were true "medical emergencies." 
The Board concludes they were not.

Under § 1728, a "medical emergency" must be of such a 
nature that delay in obtaining treatment would have been 
hazardous to life and health. See 38 U.S.C.A. § 1728(b); 
Zimick, 11 Vet. App. at 49. The Court has held that "medical 
emergency" is a medical question best answered by a 
physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

Again, all five of the veteran's hospital trips consist of 
similar complaints of numbness, weakness or pain in 
extremities as well as some complaints of headache, racing 
pulse or chest pains. All private treatment records show the 
veteran walked in to emergency care with no fever, no 
measurable pain or weakness in the extremities, and generally 
no confirmed ascertainable symptomatology. Diagnoses from the 
various treatments include "stress reaction," "likely 
migraine," "strep throat with peripheral neuropathy...not 
emergent," and "asymptomatic (probable sinus tachy due to 
catecholamine surge...non emergent." In reviewing the claims, 
VA Dr. FWB concluded as follows:

Vet's [contentions] not supported by emergency room 
records. Problems appear to be chronic and inter-
related. Could be managed in clinic on appointment 
basis.

Similarly, in disapproving payment for a January 9, 2003 
emergency room visit, VA nurse KMF noted as follows:

Veteran went to ER (again) with [complaints of] shoulder 
pain, right arm and leg weakness. These are chronic 
complaints and veteran has had extensive neurological 
workups for this recurrent problem (both VA and 
private). This was not emergent and veteran could have 
been seen at a VA facility.

Private treatment records support Dr. FWB's and KMF's 
conclusions. Notes from Riverview Hospital documenting the 
veteran's January 26, 2003 treatment, for example, show the 
veteran entered complaining of pain in his right shoulder, 
weakness to right arm and legs, and pain in left temporal 
region with similar pains off and on for months. The private 
records indicate he is "chronically disabled with 
neurosis." Aside from "likely migraine," the veteran was 
not clinically diagnosed with any measurable abnormality.

The Board notes that KMF originally recommended approving 
payment for the veteran's first hospital visit, in October 
2002. At that time, the veteran entered the hospital 
complaining of pounding heart beat, light headedness and 
shortness of breath. Dr. FWB, however, disagreed, again 
indicating the veteran's lengthy medical history of "chronic 
complaints" of the same symptoms, since associated with his 
psychiatric condition.

As stated in more detail above, the Board notes that the 
veteran did call the VA urgent care center in October 2002 
and March 2003 prior to seeking private treatment. The 
veteran was advised to proceed to the nearest emergency room 
if, in fact, he believed his symptoms were a true emergency. 
The private treatment records from those subsequent ER visits 
do not confirm an emergent situation. Rather, the veteran was 
consistently noted as being "alert" and "in no acute 
distress." Not only was there no actual emergency, but the 
veteran testified that the symptoms he was experiencing when 
he sought ER treatment were no worse or different than the 
ones he had previously consulted with VA on. His testimony 
indicates that he primarily sought private ER treatment 
because he felt VA was ignoring his symptoms or not properly 
evaluating them by fulfilling consult requests. In other 
words, the veteran wanted a second opinion. He is certainly 
free to seek one, but not at VA's expense. 

The fact that the VA urgent care center advised the veteran 
to proceed to the nearest hospital under the false premise 
that he was in acute distress is not persuasive in light of 
the conflicting private treatment records and the veteran's 
own testimony. This is further explained above.

In contrast, the Board finds the VA medical records and the 
opinions of Dr. FWB and KMF compelling. They are consistent 
with the evidence as a whole and no doctor has conflicted 
with their conclusions. Indeed, none of the doctors that 
actually treated the veteran on the five occasions indicate 
that the treatment was a medical emergency. In most cases, 
the veteran was sent home with no abnormality found, and in 
all cases the incidents were considered non-emergent. 

In short, the veteran's symptoms on the five occasions were 
non-emergent and could have been treated at a nearby VA 
facility. The Board has considered the veteran's viewpoint 
that his symptoms were life-threatening, but ultimately the 
veteran is not competent to render such a medical opinion 
because he does not have the requisite medical knowledge or 
training. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); 
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). The medical 
evidence as a whole simply does not support a finding that 
any of his five private treatments were medical emergencies.

Where a veteran is not entitled to reimbursement under 38 
U.S.C.A. § 1728, as is the case here, consideration must also 
be made as to whether the provisions of § 1725 does warrant 
reimbursement. See 38 U.S.C.A. § 1725(i). The Board concludes 
it does not.

Similar to § 1728, 38 U.S.C.A. § 1725 states that the failure 
of any criteria listed in the statute precludes VA from 
paying unauthorized medical expenses incurred at a private 
facility. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g). 
Section 1725 requires, in part, that, "the claim for payment 
or reimbursement for the initial evaluation and treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health...." 38 U.S.C.A. § 1725(b)-(c). For reasons already 
discussed, that element is lacking and reimbursement under § 
1725 is also not warranted.

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).


The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein. Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002). In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the CAVC appeared to 
assume the VCAA is applicable to a chapter 17 claim, but then 
held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements. Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses. According 
to 38 C.F.R. § 17.124, the veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim." When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38. 38 C.F.R. § 
17.132.

The veteran was sent a letter in October 2003 advising him of 
the information necessary to substantiate his claim as well 
as notifying him of all relevant procedure and appellate 
rights. The MC has explained to the veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim. 
There is no indication that any additional notice or 
development would aid the veteran in substantiating his 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002). Thus, any 
deficiency of notice or of the duty to assist constitutes 
merely harmless error. See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Reimbursement for private medical treatment on October 8, 
2002, December 12, 2002, January 9, 2003, January 26, 2003 
and March 31, 2003 is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


